EXHIBIT 10.4

COMPUTER SYSTEMS AND SOFTWARE

LEASE AND LICENSE AGREEMENT

This COMPUTER SYSTEMS AND SOFTWARE LEASE AND LICENSE AGREEMENT (“Agreement”) by
and between First Advantage Credco, LLC (hereafter referred to as “Credco”), a
Delaware Limited Liability Company and RELS Reporting Services, LLC (hereinafter
referred to as “RELS”), a Delaware Limited Liability Company, is effective
January 1, 2008.

RECITALS

WHEREAS: RELS acts as a reseller of consumer reports and other products and
services to certain entities with whom RELS has a written agreement to provide
such consumer reports and other products and services (“RELS CUSTOMERS”).

WHEREAS: RELS Customers are in the business of extending mortgage loans to
consumers and requires consumer reports from the three national consumer
reporting agencies in order to make lending decisions. Such reports are best
analyzed when merged and duplicate information is eliminated and formatted in a
user friendly manner.

WHEREAS: Credco is engaged in the business of developing and licensing software
that produces Merged Reports and other products and services and leasing
computer systems capable of delivering them.

WHEREAS; Credco is also a consumer reporting agency that provides information
services to the mortgage industry.

WHEREAS: Credco now wishes to license software and lease computer systems to
RELS sufficient to allow RELS to obtain Merged Reports and other products and
services from the national consumer reporting agencies and other products and
services from other agencies pursuant to arrangements to be made between RELS
CUSTOMERS or RELS and such agencies and RELS desires to license such system and
Equipment from Credco on the terms and conditions described in this Agreement.

 

Page 1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1) Definitions

 

  a) Licensed Software – Licensed Software means Credco’s Software which is a
program that (1) merges/combines information received from one or more consumer
reporting agencies, eliminates duplicate information and presents a combined
report in a standardized arrangement, and (2) receives other information from
various data providers and presents such information in an easy-to-read format.

 

  b) Equipment - One or more dedicated Web servers and related hardware and all
other tangible items, including without limitation, computers, peripherals,
cables, interface devices, tools and spare parts, together with associated
supplies and documentation, required to allow RELS to obtain Merged Reports and
other products and services through the Licensed Software.

 

  c) Installation Site - Credco offices in Poway, California.

 

  d) Merged Reports – Consumer credit reports obtained from one or more of the
national consumer reporting agencies that are combined into one report
containing current and accurate information.

 

  e) Operative - In good working order and repair with the appropriate
functionality to allow RELS the ability to obtain the Merged Reports and other
products and services.

 

  f) Operational Failure - The failure of the leased Equipment and/or Licensed
Software to be Operative during RELS’s business hours arising from causes within
Credco’s control. The term Operational Failure shall not include failures caused
by (1) RELS’s failure to follow proper procedures provided to it by Credco,
(2) failure of RELS’s equipment, or (3) the national consumer reporting agencies
or any other information provider or agency.

 

2) License

 

  a) Credco, in consideration of payment of the monthly fees set forth in
Exhibit A hereto, hereby grants and RELS accepts a limited, non-exclusive
license, subject to the terms and conditions set forth herein to use the
Licensed Software and related “bug” fixes, updates, enhancements, upgrades or
re-releases, for the purpose of furnishing Merged Reports and other products and
services to RELS CUSTOMERS and to no other party and for no other purpose. This
Agreement, any license and any program to which it applies may not be assigned,
sublicensed or otherwise transferred by RELS without the prior written consent
of Credco. Any attempted assignment by RELS without such consent shall be void
and this Agreement shall be terminated.

 

  b) Except as expressly stated herein, RELS agrees that it and its employees,
shall not: (i) use Credco's Licensed Software, other than within the scope of
the license granted by Credco under this section; (ii) in any way alter, change,
modify, adapt, translate, or make derivative works of any Merged Reports or
other products and services delivered hereunder; (iii) sublicense Credco's
Licensed Software; or (iv) integrate, cross-reference or otherwise use any data
contained in Credco's Licensed Software with data obtained from any third party.

 

Page 2



--------------------------------------------------------------------------------

3) Lease

Credco, in consideration of payment of the fee set forth in Exhibit A hereby
leases to RELS all Equipment necessary to run the Licensed Software and furnish
the Merged Reports and other products and services to RELS CUSTOMERS, whether
such Equipment is located at the Installation Site or elsewhere, and agrees to
provide RELS all Connectivity necessary or appropriate for RELS to access the
Equipment and Licensed Software to enable it to furnish Merged Reports and other
products and services to RELS CUSTOMERS. RELS recognizes that the Equipment may
be used for other applications and on behalf of other clients of Credco and RELS
shall have no claim on any particular computer Equipment or server by this
lease. Credco shall not be responsible for equipment needed by RELS to receive
the Merged Reports and other products and services, but only Equipment that
makes the Merged Reports and other products and services available.

 

4) Term

This Agreement is effective from the date hereof and shall remain in force and
effect for twelve months and shall thereafter be automatically be renewed for
additional 12 month terms until either party terminates this Agreement by giving
the other three months’ written notice prior to the term then in effect;
provided, however, that either party may terminate this Agreement in the event
of a material breach hereof by the other party, which breach remains uncured
thirty (30) days after written notice of such breach is given to the breaching
party. In the event that either party hereto shall be adjudged insolvent or
bankrupt, or upon the institution of any proceedings seeking relief,
reorganization or arrangement under any laws relating to insolvency, or if any
involuntary petition in bankruptcy is filed against such party and said petition
is not discharged within sixty (60) days after such filing, or upon any
assignment for the benefit of its creditors, or upon the appointment of a
receiver, liquidator or trustee of any of its assets, or upon the liquidation,
dissolution or winding up of its business (“Event of Bankruptcy”), then the
party affected by any such Event of Bankruptcy shall immediately give notice
thereof to the other party, and the other party at its option may terminate this
Agreement upon written notice.

 

5) Equipment Installation

Credco shall configure and use its current Equipment or install new Equipment
and Licensed Software for RELS at the Installation Site. The cost of the
hardware and software configuration and installation shall be paid by Credco.
The Equipment provided for the use by RELS shall meet the current and reasonably
anticipated future volume requirements of RELS as estimated in Exhibit B
attached hereto and shall otherwise be sufficient for provision of Merged
Reports and other products and services in accordance with the terms hereof for
such estimated volume. If specialized equipment is required by RELS and/or RELS
CUSTOMERS for a particular purpose, Credco may choose to charge RELS an
additional fee for such specialized equipment and RELS agrees to pay such
additional fee.

 

Page 3



--------------------------------------------------------------------------------

6) Maintenance

 

  a) Credco agrees to make necessary modification in the Equipment and Licensed
Software, without charge to RELS, to comply with any changes that may from time
to time be introduced by the national consumer reporting agencies or Credco’s
other data providers. Credco agrees to make necessary modification in the
Equipment and Licensed Software, with charge to RELS, to comply with any changes
that may from time to time be required by RELS and/or RELS CUSTOMERS.

 

  b) In the event of an Operational Failure, Credco shall assign Credco’s
qualified technical service personnel to resolve the Operational Failure and
bring the Equipment back into operation as soon as possible. Priority shall be
given by Credco to operational problems which impair RELS’s ability to obtain
Merged Reports or other products and services. During Operational Failures,
Credco shall provide RELS, at a point designated by RELS from time to time, with
progress reports to RELS’s on-site designated person (or position).

 

7) Warranties, Disclaimers and Indemnities

 

  a) Credco Warranties – Credco hereby represents and warrants to RELS as
follows: (i) the Equipment and the Licensed Software shall be capable of
delivering Merged Reports in the volume requirements estimated in Exhibit B
attached hereto and will be free from material defects and errors; (ii) Credco
has the power and right to lease the Equipment and license the Licensed Software
to RELS without violating the rights of any third party; (iii) neither the
Licensed Software nor the stated use thereof by RELS does nor will infringe any
patent, copyright, trademark, trade secret, confidentiality or other proprietary
right of any third party; and (iv) the Licensed Software shall not contain any
backdoor, time bomb, logic bomb, or other code designed (A) to permit access
unauthorized by RELS to any RELS system, Web site, computer or network or to any
software installed on a RELS computer or network (including the Licensed
Software itself), (B) to permit the Licensed Software or any RELS system, Web
site, computer or network to be locked or disabled by Credco or any third party
without RELS’s consent, (C) to cause the Licensed Software to cease operating
after a certain period of time, or D) to cause damage to any of RELS’s hardware,
software or data.

 

  b) RELS Warranties – RELS represents and warrants to Credco that (i) it has
the right and power to enter into this Agreement and that there is no
outstanding contract, commitment or legal impediment which may limit, restrict
or impair its ability to perform its obligations hereunder; RELS shall use the
Licensed Software and the Merged Reports and any other products and services
RELS CUSTOMERS or RELS obtains therefrom on behalf of RELS CUSTOMERS in full
compliance with all applicable laws, including without limitation the Fair
Credit Reporting Act (FCRA) and related state laws and the Real Estate
Settlement Procedures Act; (iii) RELS shall resell the Merged Reports only to
RELS CUSTOMERS in connection with a permissible purpose as defined in FCRA and
shall fully comply with its obligations as a reseller under FCRA; and (iv) RELS
is in full compliance with all other applicable laws and regulations.

 

  c)

Information “as is” – RELS understands that the accuracy of information
processed from third parties and furnished to RELS through the Licensed Software
is not guaranteed by Credco. Credco shall have no responsibility for the
accuracy, currency or quality of any

 

Page 4



--------------------------------------------------------------------------------

 

Merged Reports or any other products or services (or the information contained
therein) or other information received through the Licensed Software and RELS
accepts all such data “as is.”

 

  d) RELS Indemnity – RELS agrees to indemnify and hold Credco harmless from any
and all expenses, costs, claims and damages, including attorneys fees incurred
by Credco or its affiliated companies derived from, arising out of, or relating
to, (i) any violation of the FCRA by RELS, its employees or agents,
(ii) improper publishing or disclosure of information contained in a report
obtained through the Licensed Software by its employees or agents or (iii) any
breach of any representation, warranty or covenant of RELS hereunder.

 

  e) Mutual Indemnification. Both parties shall defend, indemnify and hold
harmless the other, together with its officers, directors, employees, agents,
parent, subsidiaries and other affiliates, from and against any and all damages,
costs, liability, and expense whatsoever (including attorneys’ fees and related
disbursements) incurred by reason of (i) any failure by a breaching party to
perform any covenant or agreement set forth herein; (ii) injury to or death of
any person or any damage to or loss of property which is due to the negligence
and/or willful acts of the breaching party; or (iii) any breach by the breaching
party of any representation, warranty, covenant or agreement under this
Agreement; provided, however, that Credco’s maximum indemnification of RELS in
connection with this Agreement, whether for breach of contract, tort or
otherwise, shall not exceed $250,000.00 in the aggregate. The existence of
multiple claims shall not enlarge the limit of Credco’s indemnification
hereunder.

 

  f) Adverse Action warranty – RELS warrants that, when it obtains Merged
Reports or any other product or service through the Licensed Software for resale
to RELS CUSTOMERS, RELS will instruct RELS CUSTOMERS not to use Credco’s name,
logo, and address or telephone number on any disclosures to the consumer,
including, but not limited to, any adverse action notice under FCRA. “Adverse
action” has the same meaning as the definition of that term under the FCRA. The
adverse action notice provided by RELS CUSTOMERS under the FCRA shall include
the name, address and telephone number of RELS.

 

8) Limitations of Liability

In no event will Credco be liable for any lost profits, or any consequential or
incidental damages alleged to be incurred or actually incurred by RELS, RELS
CUSTOMERS or anyone claiming through RELS or RELS CUSTOMERS even if Credco has
been advised of the possibility of damages. The cumulative liability of Credco
to RELS, RELS CUSTOMERS or anyone claiming through them for any and all claims
relating to the Licensed Software and Equipment or any information furnished
hereunder by Credco, in contract, tort or otherwise, shall be limited to
$250,000.00 in the aggregate, unless caused by Credco’s gross negligence or
willful misconduct, in which case Credco’s liability for such gross negligence
or willful misconduct will be limited to the amounts paid by RELS to Credco for
the three (3) months immediately preceding the occurrence giving rise to such
claim hereunder. The existence of multiple claims shall not enlarge the limit of
Credco’s liability hereunder. CREDCO MAKES NO OTHER WARRANTIES, EITHER EXPRESS
OR IMPLIED, UNDER THIS AGREEMENT, AND HEREBY DISCLAIMS ALL

 

Page 5



--------------------------------------------------------------------------------

IMPLIED WARRANTIES, INCLUDING ANY WARRANTIES REGARDING MERCHANTABILITY, USAGE OF
TRADE OR FITNESS FOR A PARTICULAR PURPOSE. TO THE MAXIMUM EXTENT ALLOWED BY
APPLICABLE LAW, CREDCO SHALL NOT BE LIABLE TO RELS FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES OR LOST PROFITS.

 

9) Access to Source Code

RELS acknowledges that by entering into this Agreement, it is not acquiring any
right, title or interest in the source code relating to the Licensed Software
except for the right to use it as provided in this Agreement. The source code
relating to the Licensed Software is a trade secret of Credco and is not
generally known to the public or to other persons and RELS agrees to not
disclose to any third person or entity said information.

 

10) Proprietary Protection

Credco has sole and exclusive ownership of all rights, title and interest in and
to the Licensed Software, all copies thereof, and all modifications and
enhancements thereto subject only to the right and license expressly granted to
RELS herein. This Agreement does not provide RELS with title or ownership of the
Licensed Software, but only a right to use the Licensed Software as provided
herein.

 

11) Independent Contractor

The relationship of Credco to RELS hereunder shall be that of Licensor-Licensee
and Credco shall be an independent contractor. Consequently, neither party nor
any of its employees or agents shall have any authority to act for or on behalf
of the other party or to bind the other party without its express approval in
writing. Neither party nor any of its employees shall be considered employees of
the other and shall not have employee status for any purpose including without
limitation, worker’s compensation or any employee benefit plan applicable to
either party’s employees generally. Each party shall be responsible for payment
of all taxes including Federal, State and local taxes arising out of its own
activities in connection with this Agreement including social security tax,
unemployment insurance tax, and any other taxes or business license fees that
may be applicable to its employees or agents.

 

12) Trade Secret Information

RELS acknowledges and agrees that the Licensed Software constitutes a trade
secret belonging to Credco as the term trade secret is utilized under the
provisions of the Uniform Trade Secret Act, California Civil Code Section 3426
et. Seq. (the “Credco Confidential Information”).

 

13) Ownership and Confidentiality.

 

  a)

Confidential Information. Both parties hereto shall keep confidential, and will
cause its employees to keep confidential, all Confidential Information, as
defined below, obtained from the other party (the “Disclosing Party”). The
parties also agree that all information related to the Agreement is presumed to
be Confidential Information unless the Disclosing Party indicates in writing
that the information is not confidential or proprietary. Both parties
acknowledge that, in the course of its relationship with the other that it and
its employees will acquire or have access to information of various kinds
concerning the other party’s business, as well as the businesses of its
affiliates. Both

 

Page 6



--------------------------------------------------------------------------------

 

parties acknowledge that all information disclosed by the Disclosing Party to
the other party, its employees and/or agents ( the “Recipient”), for the
purposes of the Agreement(s), or which comes to the attention of Recipient, its
employees, during the course of such Agreement(s), is confidential in nature,
constitutes a valuable asset of Disclosing Party , is proprietary to the
Disclosing Party, and is properly the subject of protection. Both parties also
acknowledge that Rels has a responsibility to its customers to keep customers’
records strictly confidential and proprietary. Both parties further acknowledge
that the Disclosing Party may have proprietary or confidential information of
third parties that they may rightfully use in the course of their businesses.
Both parties further agree that any entity or person who obtains or is provided
access to Confidential Information (as defined below) as an agent of Recipient
may obtain or have access to such Confidential Information only for the purpose
of carrying out the performance of specific terms of this Agreement, and, in
such case, the agent of Recipient (other than employees of the Recipient):
(i) must agree in writing, independently, to be bound by the terms set forth in
this Section; and (ii) must agree in writing, independently, to use such
Confidential Information only for the purpose of carrying out the performance of
specific terms of this Agreement.

 

  b) Definition of Confidential Information. “Confidential Information” shall
mean and include the following:

 

  i) RELS Consumer Information. Any and all non public information or data,
provided by, through, or on behalf of RELS, its customers or clients to Credco
(or any of Credco’s agents approved by RELS in advance under this Agreement),
about or relating to any client or prospective or former client of RELS (whether
an individual, business entity, governmental unit, or otherwise) or any RELS
customer including (without limitation) any and all nonpublic personal
information of RELS or its customers (within the meaning of Title V of the
Gramm-Leach-Bliley Act and its implementing regulations) made available to
Credco; provided, however, that the same or similar information that Credco
receives of obtains from other sources shall not constitute RELS’s Consumer
Information. Credco warrants and attests that it shall comply with all
applicable law, including Regulation P and RELS’s privacy policy, in the
performance of its Services to RELS as defined in this section.

 

  ii)

Proprietary and Other Confidential Information. Confidential Information also
includes any and all confidential business, technical or data processing
information, trade secret or other proprietary information acquired from the
Disclosing Party, its customers or clients, or any of its affiliates by
Recipient, or its employees or agent, in the course of carrying out the tasks
hereunder or as a result of access to the Disclosing Party’s Confidential
Information, or any of its affiliates, whether prepared by Recipient or its
employees, whether or not reduced to writing, and whether or not in human
readable or machine readable form, including, without limitation, any
information provided by the Disclosing party, its customers or clients, or any
of its affiliates concerning the Agreement, concepts, techniques, or procedures,
software in various stages of development, discoveries, ideas, inventions,
operations, data, designs, drawings, diagrams, specifications, documentation,
research, know-how, compilations of information, records, costs, purchasing
data, financial data, accounting, marketing and development plans, sales,
pricing, profits, business plans

 

Page 7



--------------------------------------------------------------------------------

 

or procedures, data, employee information provided by and acquired from the
Disclosing Party, or any of its affiliates in the course of the performance by
Recipient of any of the tasks hereunder or as a result of this Agreement. Such
information shall remain the sole property of the disclosing party. Confidential
Information also includes any and all information described in this subsection
(ii) which Recipient obtains from another party and treats as proprietary or
designates as confidential information, whether or not owned or developed by the
Disclosing Party. Proprietary and Other Confidential Information (but not
Rels/client/customer/Consumer Information described in subsection (1) above)
shall cease to be Confidential Information after it has been voluntarily
disclosed to the public by the Disclosing Party, or independently developed and
disclosed by others or has otherwise entered the public domain through lawful
means. In any dispute with respect to these exclusions, the burden of proof will
be on Recipient to show that the exclusion applies.

 

  c) Ownership. RELS acknowledges that the databases which are used in providing
the services, and the software and systems used by Credco in connection with the
services and related materials, and all copyrights, patents, trade secrets and
other intellectual property and proprietary rights in and to any of the
foregoing (“Credco Products”) are and shall remain the exclusive property of
Credco and the third parties to whom Credco is acting as agent or from whom
Credco has obtained the right to use the Credco Products, provided, however,
that any data generated for RELS through use of the Credco software are and
shall remain the exclusive property of RELS.

 

14) Background Checks.

Prior to the performance of services hereunder, Credco will conduct, or cause to
be conducted (by contract or otherwise) third-party background checks on all
Credco personnel and subcontractors who will be involved in providing services
hereunder which relate to RELS computer networks, information systems,
Customer/Consumer Information, databases or secure facilities, or wherein
modifications may be made to the RELS information systems. Credco further
represents and warrants that in no event will any person who has been convicted
of any criminal offense involving dishonesty, a breach of trust, or money
laundering participate directly or indirectly in the provision of those services
described in the foregoing sentence. Company represents that it is in compliance
with Executive Order 13224 (or successor orders/legislation), that it screens
its Company Personnel against the Specially Designated Nationals and Blocked
Persons list published by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (the “OFAC List”), and that no Consultant engaged in
performing services under this Agreement is named on the OFAC List. In the event
that Credco does not comply with the terms of this Section, RELS will have the
right, in its sole and absolute discretion, to terminate this Agreement
immediately in addition to all other remedies that may be available to RELS by
law or under this Agreement. RELS may also, in its sole discretion, require that
Credco provide written evidence of successful background checks on Credco
personnel and subcontractors at any time.

 

Page 8



--------------------------------------------------------------------------------

15) Disaster Recovery Plan.

Credco warrants that it has a DR Plan that ensures the continuation of services
pursuant to the applicable service level agreements, or SLAs, as mutually agreed
upon by the parties and attached hereto, if an incident (event, act or omission)
threatens to impair or disrupt Credco’s delivery of Services. Credco agrees to
provide and fund its BCP commensurate with the sensitivity of the Services being
performed by Credco. Credco agrees to deliver a copy of its entire BCP upon
execution of this agreement, or upon RELS’s request and/or will meet with RELS
representatives to review Credco’s BCP. Credco will maintain and exercise the
BCP at regular intervals (no less frequently than annually) and provide RELS
with any revisions. Credco will provide RELS with sufficient notice to allow
RELS to schedule and participate in and/or monitor its BCP exercises. Credco
will comply with the BCP during the term of this Agreement and will promptly
revise its BCP to conform to new governmental regulations, if applicable. If at
any time: (1) Credco becomes aware that it is not in compliance with its BCP,
Credco will notify RELS in writing immediately, or (2) RELS becomes aware that
Credco is not in compliance, RELS will notify Credco, and, in each such case,
Credco will cure any such non-compliance promptly thereafter, or as otherwise
agreed to between the parties in writing. If such non-compliance cannot be cured
within such period, Credco will use its best efforts to cure any such
non-compliance as soon as practicable. Notwithstanding the foregoing, the
Parties agree that if any non-compliance is not cured within the time allotted
after notice is provided, RELS will have the right to terminate the affected
agreement(s) immediately, without further liability to Credco (i.e., other than
any liability or obligation —for payments or otherwise—which has already
accrued).

 

16) System Down Time

Credco will notify RELS representatives in the event that normal maintenance
will bring the system down during RELS’s hours of operation. RELS’s hours of
operations are Monday through Friday, 4:00 AM to 11:00 PM Pacific Time;
Saturday, 5:00 AM to 10:00 PM Pacific Time; and Sunday, 7:00 AM to 11:00 PM
Pacific Time. If it is necessary to bring the system down in an emergency,
Credco will notify RELS representatives with as much lead-time as is reasonably
possible. Notwithstanding the foregoing, Credco will use its best efforts to
perform all maintenance and schedule all down-time during RELS’s off-hours.

 

17) Technical Support

Credco will provide RELS technical support during RELS’s normal and extended
hours of operation from 5:00 AM to 7:00 PM Pacific Time Monday through Friday;
8:00 AM to 4:30 PM Pacific Time Saturday and Sunday; provided, however, that an
emergency pager number shall be available to RELS for technical assistance 24
hours a day, 7 days a week.

 

18) Normal Business Hours Business Related Support

A Credco’s customer service representative will be available to RELS between the
hours of 5:00 AM to 5:00 PM PT, Monday through Friday.

 

Page 9



--------------------------------------------------------------------------------

19) Security and Access

 

  a) Security.

 

  i) Generally. Credco personnel agree to comply with all of RELS’s requirements
in relation to the security of the computing environment, and otherwise, of RELS
and any third parties, including without limitation any subsequently agreed
security plan or information processing requirements that may be embodied in the
applicable statement of work or in a separately executed information security
program, explained in greater detail in subsection ii, below. Credco agrees and
understands that project security standards may be changed by RELS or its
customers from time to time, and Credco agrees to abide by the then-current
security standards applicable to the systems containing RELS information.

 

  ii) Credco’s Program. Credco’s information security program will be designed
and implemented to control the risks identified by RELS or Credco which are
commensurate with the sensitivity of the RELS data. This ISP will include
administrative, technical and physical safeguards appropriate to the size and
complexity of Credco’s business and the nature and scope of the Services to be
performed in order to ensure the confidentiality, integrity and availability of
the RELS data, including RELS Confidential Information, and the by-products of
such information. The ISP will include information regarding the initial risk
assessment, risk management and control, the training of Credco personnel on
compliance with the ISP, testing of the ISP, oversight of any subcontractor
arrangements, periodic reports to RELS, and the process for annual certification
of Credco. Credco will prohibit Credco personnel from possessing weapons or
firearms of any kind on RELS’s premises or those of Credco’s premises where work
is being carried out on behalf of RELS or its customers or clients.

 

  b) System/Facilities Access. Credco will execute all documents generally
required by RELS for access to the computing environment or other restricted
access areas where work on behalf of RELS is being performed. Except as may be
specifically set forth in a given statement of work, Credco represents and
warrants that: (1) it will not alter or disable any hardware or software
security programs residing on RELS’s hardware or systems if such alterations
will cause harm to or threaten the confidentiality of RELS data,, or that if its
customers, or (2) allow unauthorized traffic to pass into the networks of RELS
or any of its customers or clients. If Credco does allow unauthorized traffic to
pass into the networks of any RELS customer or client, RELS may immediately
terminate said access in addition to any other remedies that RELS may have under
this Agreement. Further, if any Credco personnel, at any time during the life of
this Agreement, is granted remote access to such networks, or is telecommuting
in any capacity, then such person will be subject to additional data security
requirements as may be called for under the applicable Information Security
Policy then in force.

 

  c)

Network Connections. If a network connection is established between Credco and
networks used to perform RELS work, Credco agrees to (1) allow RELS or its
customers to perform network assessments of Credco’s computing environment, or
to request access for such assessments of the entity on whose network Services
are being performed (based on a schedule mutually agreed upon by the Parties),
and (2) maintain an alert status

 

Page 10



--------------------------------------------------------------------------------

 

regarding the security of its computing systems, or those of the other entity,
including without limitation all vulnerabilities and security patches or
corrective actions, by subscribing to an industry-recognized service, such as
CERT or CIAC. Credco understands that, should an assessment by RELS or its
customers reveal inappropriate or inadequate security based on the pre-defined
security requirements, RELS may, in addition to other remedies it may have,
remove, or cause to have removed, Credco’s access to the network in question for
purposes of performing RELS work until Credco satisfactorily complies with the
security requirements.

 

  d) Security Breach. In the event of any actual or suspected security breach
Credco either suffers or learns of that either compromises or could compromise
RELS data or Confidential Information, including without limitation customer or
consumer data (e.g., physical trespass on a secure facility, computing systems
intrusion/hacking, loss/theft of a PC (laptop or desktop), loss/theft of printed
materials, etc.) (collectively, a “Security Breach”), Credco will immediately
notify RELS senior management of such Security Breach at a notification
telephone number provided separately, and will immediately coordinate with
senior management or their designees to investigate and remedy the Security
Breach. Except as may be strictly required by applicable law, Credco agrees that
it will not inform any third party of any such Security Breach without RELS’s
prior written consent unless such disclosure is required by applicable law or
for regulatory compliance. Credco agrees to work with RELS regarding the content
of such disclosure so as to minimize any potential adverse impact upon RELS and
its clients and customers.

 

  e) Security Breach. In the event of any actual or suspected security breach
RELS either suffers or learns of that either compromises or could compromise
Credco data or Confidential Information, including without limitation customer
or consumer data (e.g., physical trespass on a secure facility, computing
systems intrusion/hacking, loss/theft of a PC (laptop or desktop), loss/theft of
printed materials, etc.) (collectively, a “Security Breach”), RELS will
immediately notify Credco senior management of such Security Breach at a
notification telephone number provided separately, and will immediately
coordinate with senior management or their designees to investigate and remedy
the Security Breach. Except as may be strictly required by applicable law, RELS
agrees that it will not inform any third party of any such Security Breach
without Credco’s prior written consent unless such disclosure is required by
applicable law or for regulatory compliance. RELS agrees to work with Credco
regarding the content of such disclosure so as to minimize any potential adverse
impact upon Credco and its clients and customers.

 

  f) Off-site Data Processing. Credco agrees (1) to provide RELS with a copy of
a mutually acceptable third-party independent review/report (including without
limitation, a Type II SAS 70 report, BITS shared assessment or mutually
acceptable equivalent) applicable to the Credco facility that processes RELS
data, (2) that RELS or its customers will have the right to review the audit
criteria for any such third party audit, and agrees to use commercially
reasonable efforts to incorporate any audit criteria recommended by RELS into
the actual audit criteria used, (3) that this report will be updated and a copy
delivered to RELS annually, upon request, and (4) that its facilities are in
compliance with relevant First American security policies.

 

Page 11



--------------------------------------------------------------------------------

  g) Data Safeguards. Credco shall establish and maintain safeguards against the
destruction, loss, alteration of or unauthorized access to RELS data in the
possession of Credco and Credco personnel. In the event Credco intends to
implement a change to its data safeguards, that materially impacts or could
impact RELS data, Credco shall notify RELS, and upon RELS’s written approval
(which may be withheld for any reason), Credco will implement such change.
Credco will retain all information obtained or created in the course of
performance hereunder in accordance with the records retention guidelines as
mutually agreed upon by Credco and RELS, or as is required by law (including
without limitation the Sarbanes-Oxley Act).

 

20) Audit Rights

Due to the nature of the Services and the fact that it may be necessary to
furnish certain non-public confidential information to Credco in order to allow
Credco to perform fully hereunder, RELS requires certain audit rights to certain
Credco information. Such information shall include site security, data storage
operations, employee screening policy, third party contracts and relationships,
business continuity management, financial status, etc. Upon RELS delivering
Credco at least thirty (30) days advanced written notice, RELS shall have the
right to audit Credco’s operations periodically for purposes of ensuring
Credco’s site security, data storage operations, employee screening policy,
operating processes, third party contracts and relationships, business
continuity programs, financial documents and other governmentally required
protections are in place and at a level satisfactory to meet legal requirements.
Credco shall not rely on RELS audits to ensure compliance with any applicable
law, as such audits are strictly for the benefit of RELS internal auditing
review.

 

21) Pricing

 

  a) Credco will license the Licensed Software, lease the Equipment and provide
the connectivity and other services described herein to RELS for the prices
stated in Exhibit A attached hereto subject to annual increase equal to the
percentage increase in the consumer price index, upon a prior 30 day notice
provided by Credco. This lease and licensing fee shall be solely for the
licensing of the Licensed Software and the lease of the Equipment (and the other
matters as set forth in Exhibit A) and does not include the cost of (1) the
consumer reports that are accessed by RELS from the national consumer reporting
agencies which shall be paid directly to such agencies by RELS, or (2) other
products and services that are accessed by RELS from the national consumer
reporting agencies or other entities/agencies which shall be paid directly to
such agencies/entities by RELS. RELS will pay all fees to Credco not later than
30 days after receipt of RELS’s invoice therefore. Credco reserves the right to
terminate its license of the Licensed Software and its Equipment lease to the
RELS in the event that any fees remain unpaid sixty days after written notice
thereof is given to RELS. RELS agrees to pay a finance charge at the rate of one
and one half percent (1.5%) per month or the maximum amount permitted by law for
all past due balances until paid. Any finance charge incurred shall be due and
payable within the next month billing. Credco reserves the right, at any time
and from time to time, to change the pricing set forth in Exhibit A. Credco
shall notify RELS in writing of its intent to change the pricing at least ninety
(90) days prior to the effective date of such change; provided, however, that if
RELS is unwilling to pay any increase in pricing, RELS reserves the right to
terminate this Agreement upon providing Credco with at least sixty (60) days’
prior written notice of its intent to terminate this Agreement.

 

Page 12



--------------------------------------------------------------------------------

  b) RELS shall be solely responsible for, and shall pay or reimburse Credco
for, all Taxes. “Taxes” means all present and future taxes, duties, import
deposits, assessments, and other governmental charges (and any related penalties
and interest), however designated, that are now or hereafter imposed by or under
any governmental authority or agency that are: (i) associated with the
performance by Credco of its obligations hereunder; (ii) associated with the
payment of any amount by RELS to Credco pursuant to this Agreement; or
(iii) based on the license or use of any Credco Services; excepting only taxes
imposed on Credco’s net income by the United States and each state thereof (and
their political subdivisions). Notwithstanding the foregoing, the parties agree
to cooperate to enable each to more accurately determine its own tax liability,
with respect to this Agreement, and to minimize such liability to the extent
legally permissible. Each party shall provide and make available to the other
any resale certificates, information regarding out-of-state or out-of-country
sales or use of equipment, materials or services, and other exemption
certificates or information reasonably requested by the other party.

 

22) Miscellaneous

 

  a) Entire Agreement

This Agreement is the complete and exclusive statement of the Agreement between
RELS and Credco, and as of its date supersedes all prior and contemporaneous
agreements, negotiations, representations and proposals, written or oral.
Neither party shall be bound by or be liable to the other party for any
representation, promise or inducement made by or to any agent or person in the
other’s employ, which is not embodied in the Agreement.

 

  b) Assignment

This Agreement shall not be assigned by RELS without the prior written consent
of Credco. Credco may not assign this Agreement without the prior written
consent of RELS except to an affiliate of Credco.

 

  c) Attorneys’ Fees

If a legal action or arbitration proceeding is commenced in connection with the
enforcement of this Agreement or any instrument or agreement required under this
Agreement, the prevailing party shall be entitled to attorneys’ fees actually
incurred, costs and necessary disbursements incurred in connection with such
action or proceeding, as determined by the court or arbitrator.

 

  d) Binding Effect

This Agreement shall be binding on the parties hereto, their successors or
assignees. If any term or provision of the Agreement is held to be illegal the
validity of the remaining sections or terms shall not be affected.

 

  e) Choice of Law

This Agreement is governed by and shall be construed in accordance with the
substantive laws of California, without regard to principals of conflicts of
law.

 

Page 13



--------------------------------------------------------------------------------

  f) Disputes

The parties will endeavor to settle amicably by mutual discussions any dispute
arising out of or in connection with this Agreement, the Equipment, Licensed
Software and/or the services provided hereunder (“Dispute”). In the event that
there is a Dispute which the parties have been unable to resolve, either party
may, by written notice to the other, commence the dispute resolution mechanism
of this Section 19. Within fifteen (15) days of the giving of such notice, one
senior executive from Credco and one senior executive from RELS shall meet to
attempt to settle and resolve such Dispute. In the event that any Dispute cannot
be resolved through direct discussions, as provided herein, the parties will
resolve any dispute arising out of or relating to this Agreement in a binding
arbitration conducted under the auspices of the American Arbitration Association
in San Diego County, California.

 

Page 14



--------------------------------------------------------------------------------

  g) Use of Name

Neither party will use, or permit its employees, agents and subcontractors to
use, the trademarks, service marks, logos, names, or any other of the other
party’s or its affiliates’ proprietary designations, whether registered or
unregistered, without prior written consent. The parties acknowledge that the
foregoing sentence is a material provision of this Agreement, breach of which
will constitute a material breach hereunder. Either party may seek specific
performance or injunctive relief, along with any other remedies allowed by law
for violations of this section.

 

  h) Notices

Any notice to be given by either party to the other shall be in writing and may
be transmitted by personal delivery, certified first class mail, return receipt
requested, or other receipted express delivery service. Notices shall be
addressed to the parties but either party may change the address by giving
written notice in accordance with this paragraph. Notices delivered personally
shall be deemed communicated upon receipt. Notices delivered by certified first
class mail or receipted express delivery service shall be deemed communicated
three (3) days after the date of mailing.

 

If to RELS:

   Stan Baldwin, President    RELS Reporting Services, LLC    12395 First
American Way    Poway, CA 92064    Telephone:

If to Credco:

      First American Credco   

12395 First American Way

Poway, CA. 92064

   Attn.: Per Gothe    Telephone:    With a copy to:    Julie Waters, General
Counsel    First Advantage Corporation    100 Carillon Pkwy.    St. Petersburg,
FL 33716

 

  i) Force Majeure

Neither party shall be liable or deemed to be in default hereunder to the extent
that such failure to perform, delay or default arises out of a cause, existing
or future, that is beyond the control and without negligence of the party
otherwise chargeable with failure, delay or default; including, but not limited
to: action or inaction of governmental, civil or military authority; fire;
strike; lockout or other labor dispute; flood; war; riot; theft; earthquake;
natural disaster; act; negligence or default of the other party. The affected
party shall take action to minimize the consequences of any such cause.

 

Page 15



--------------------------------------------------------------------------------

  j) Survival

The provisions of this agreement contained in sections 7, 8, 10, 11, 12, 13 and
22 all other provisions necessary to interpret the rights and remedies of the
parties hereunder shall survive termination of this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and represent that their respective signatories whose signature appear below are
authorized by all necessary and appropriate corporate action to execute this
Agreement as of the Effective Date.

 

First Advantage Credco, LLC     RELS Reporting Services, LLC (“Credco”)    
(“RELS”) By:   /s/ John Stancil     By:   /s/ Stan Baldwin Print Name John
Stancil     Print   Name Stan Baldwin Title:   Vice President     Title:  
President

 

Page 16



--------------------------------------------------------------------------------

EXHIBIT A

Services and Fee Schedule

SERVICES

 

1. Altiris Ticketing

2. Application Support

3. Configuration Management

  ü Technical Helpdesk

4. Customer Solutions (Technical Consulting)

5. Data Center Hardware

6. Data Vendor Enhancement and Maintenance

7. Desktop Support

  ü ITC (India)

  ü J2EE Development

  ü Microsoft Development

  ü C++ Development

8. Disaster Recovery including hot site support

9. eMail

10. Enterprise Architecture

11. Merge Logic Maintenance and Usage

12. Merge Technology and Patent Usage

13. Origination Website and Support

14. Project Management

15. Quality Assurance

16. RMCR / MP System Workflow and Processing

17. Salesforce.com Support

18. Security and Penetration Testing

19. Software Development

  ü Business Requirements and Documentation

20. System Administration and Monitoring

21. Systems License

22. Systems Usage

  ü DHQ

  ü PFM

  ü CSM

  ü CDS

  ü aDam

  ü ACE

  ü Bars

  ü RELS Credit.com

  ü EMIS

23. Technical Support

  ü Analysis (systems)

24. Telecom / Network

FEES:

$60,000.00 fixed monthly fee plus:

(a) systems access and usage fee of $3.87 per transaction; or

(b) systems access and usage fee for servicing transaction: $1.00 per
transaction.

 

Page 17



--------------------------------------------------------------------------------

EXHIBIT B

RELS Locations

 

Page 18